Harvey, J.
(concurring specially): Since our constitution (art. 6, § 3) provides, “The proceeds of . . . all estates of persons dying without heir or will . . .” shall be the common property of the state and a part of its perpetual school fund, and since our statutes (R. S. 22-933 to 22-935) provide for converting the real property of such a decedent into cash which is to be paid into the state school fund, and since the right of the state to sell such property may be lost, if not exercised in twenty-five years (R. S. 67-238), I am inclined to the view that neither our constitution nor our statutes contemplate that the corpus of the property of one who dies without heir or will shall be taken from the tax roll, or relieved from the payment of taxes.